19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 1 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 2 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 3 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 4 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 5 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 6 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 7 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 8 of 12
19-12358-jlg   Doc 10   Filed 08/26/19    Entered 09/03/19 14:13:21   Main Document
                                         Pg 9 of 12
19-12358-jlg   Doc 10   Filed 08/26/19     Entered 09/03/19 14:13:21   Main Document
                                         Pg 10 of 12
19-12358-jlg   Doc 10   Filed 08/26/19     Entered 09/03/19 14:13:21   Main Document
                                         Pg 11 of 12
19-12358-jlg   Doc 10   Filed 08/26/19     Entered 09/03/19 14:13:21   Main Document
                                         Pg 12 of 12
